Citation Nr: 1412997	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a colloid cyst of the brain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  

In November 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The underlying issue of service connection for a colloid cyst of the brain being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  By an unappealed March 2008 rating decision, the RO denied service connection for a colloid cyst of the brain.  

2.  Evidence received after the March 2008 denial, when considered by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2008 denial of service connection for a colloid cyst of the brain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final March 2008 decision is new and material, and the claim for service connection for a colloid cyst of the brain is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination in the petition to reopen, and in light of remanding the underlying service connection issue, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for a colloid cyst of the brain was initially denied in March 2008 because the evidence did not show a nexus between the Veteran's post-service colloid cyst and his military service.  After receiving notice of the decision, the Veteran initiated an appeal of the denial of that issue.  However, his January 2010 substantive appeal was not timely and was treated as a petition to reopen.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013); 38 C.F.R. §§ 19.129, 19.192 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the March 2008 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records dated from September 1993 to August 2007, private treatment records dated from March 2006 to December 2007, a VA examination for his service-connected sinusitis in September 2007, and his contentions.  His March 1993 discharge examination report of medical history showed that the Veteran reported dizziness; frequent or severe headaches; and a head injury.  His treatment records show a diagnosis of a colloid cyst of the brain in March 2006.  The September 2007 VA examination shows that the Veteran reported having headaches since 1991 or 1992.  He was diagnosed with sinusitis with headaches.  The evidence of record did not show that the Veteran's colloid cyst of the brain was related to his military service.    

Accordingly, at the time of the denial of the claim for service connection for a colloid cyst of the brain in March 2008, the claims folder contained no competent evidence of a nexus between the Veteran's colloid cyst of the brain and his military service.  Thus, the RO, in March 2008, denied service connection for a colloid cyst of the brain.  The Veteran did not perfect an appeal of the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In reaching the conclusion that the March 2008 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011) regarding VA evaluating submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim.  Here, additional evidence consisting of additional treatment records was received between the March 2008 rating decision and the 2010 claim.  However, such records, while new, were not material as they did not contain information pertaining to a nexus.  The March 2008 rating decision is thus final.  

The relevant evidence received since the March 2008 denial consists of VA treatment records dated through May 2013, VA examinations dated in December 2010 and May 2013, Social Security Administration (SSA) records and the Veteran's contentions, including his testimony at the November 2013 hearing.  The Veteran's contentions indicate that he has had headaches and dizziness since service and that his symptoms were alleviated after surgery for the colloid cyst.  November 2013 Hearing Transcript (T.) at 7.  The December 2010 VA examination shows that colloid cysts can cause increased intracranial pressure and present with headache.  The examiner opined that they were a developmental malformation and not caused by exposure or trauma.  The May 2013 examiner opined that the colloid cyst of the brain was not related to a maxillary sinus cyst in service.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for colloid cyst of the brain; namely, evidence that the Veteran's headaches in service could have been manifestations of the colloid cyst of the brain.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court)t held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the Veteran has provided lay evidence regarding having headaches in service; a VA examiner opined that colloid cysts presented with headaches.  The Veteran also testified of a lessening of his symptoms since surgery for the cyst.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  


ORDER

New and material evidence having been received, the claim for service connection for a colloid cyst of the brain is reopened.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  Although the Veteran was afforded two VA examinations, neither examiner opined as to whether the onset of the Veteran's colloid cyst of the brain began in service.  In this regard, the Veteran's STRs reflect headaches and the December 2010 examiner opined that colloid cysts of the brain presented with headaches.  It is unclear whether the Veteran's headaches are due to his service-connected sinusitis, or whether such headaches in service were manifestations of the colloid cyst of the brain.  Therefore, a remand is necessary to obtain afford the Veteran a VA examination with a specialist with the appropriate expertise.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Pittsburgh, Pennsylvania VA Medical Center (VAMC), the Clarksburg, West Virginia VAMC, Dr. J.V., and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran a VA examination with an appropriate medical specialist to determine the nature, extent, and etiology of the colloid cyst of the brain.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's colloid cyst of the brain had its onset during his military service.  The examiner should address the Veteran's reported in-service symptoms of headaches and dizziness.
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


